HOFFMAN, Presiding Judge,
concurring.
While I concur in the majority opinion, I feel it necessary to illuminate a matter not discussed in that decision. The majority ' opinion leaves the reader uninformed as to the striking dissimilarity of consequences which result from being discharged for gross misconduct rather than for just cause. Thus, it is unclear why an employer should be allowed to proceed against an employee in a criminal action and use that as a basis for denying the employee's unemployment compensation claim while still retaining the option of denying the employee's claim on the ground he was discharged for just cause if the criminal proceeding results in a verdict of not guilty rendering that proceeding unavailable as a basis for discharge for gross misconduct. Such a situation would seem to provide an employer with a "stacked deck."
One need only look at the consequences of discharge under each situation to observe the striking dissimilarity. Once an employee is discharged for gross misconduct, he must be employed for five quarters to again qualify for benefits, just as he had to originally. See IND.CODE § 22-4-15-6 and 22-4-14-5. However, an employee discharged for just cause need only be employed eight weeks earning a wage which equals or exceeds his weekly benefit claim in order to become eligible for benefits again. In light of this striking difference in consequences which result from discharge under each provision, I see no unfairness in allowing an employer to proceed on both grounds in the alternative as was more or less done here.